Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Embodiments regarding a vacuum cleaner
Group 1: Figures 1A-1D drawn to vacuum cleaner and with a station
Group 2: Figures 1A-1D,2A-2B drawn to embodiment of a handheld vacuum cleaner with a suction nozzle that has nose that can change positions and that can pivot
Group 3: Figures 1A-1D, 3 drawn to embodiment of a vacuum cleaner to cleaning small messes, and different design 
Group 4: Figures 1A-1D, 4A-4B drawn to embodiment of a vacuum cleaner that has a powered base with a brush roll
Group 5: Figures 1A-1D, 5A-5B drawn to embodiment of a vacuum cleaner that has a wand portion and wings
Group 6: Figures 1A-1D, 6A-6C drawn to embodiment of a vacuum cleaner with omnidirectional castors and telescoping handle
Group 7: Figures 1A-1D, 7 drawn to embodiment of a vacuum cleaner with removable collection chamber
Group 8: Figures 1A-1D, 8A-8C drawn to embodiment of a vacuum cleaner with tool box design and hose
Group 9: Figures 1A-1D, 9A-9C drawn to embodiment of a vacuum cleaner that is received in a holster that can be worn on a hip or belt, holster has ribs and pivotable door
Group 10: Figures 1A-1D, 10A-10B drawn to embodiment of a vacuum cleaner capable of mounting power tool
Group 11: Figures 1A-1D, 11A-11B drawn to different embodiment of vacuum cleaner that is the shape of tool box with hose
Group 12: Figures 1A-1D, 12-12B drawn to different embodiment of vacuum cleaner that includes a first portion that is removable
Group 13: Figures 1A-1D, 13-14 drawn to different embodiment of vacuum cleaner that has wheels, power cord, filter and transparent door
Group 14: Figures 1A-1D, 15-16,17 drawn to embodiment of vacuum cleaner that has a station that is a functional vacuum cleaner 
Group 15: Figures 1A-1D,18,22,24 drawn to embodiment of vacuum cleaner that has tool box flat shape vacuum cleaner with storage space and plurality of compartments 
Group 16: Figures 1A-1D,19 drawn to embodiment of vacuum cleaner that different size of the toolbox shape vacuum cleaner  with latches, hose , transparent lid
Group 17: Figures 1A-1D,20 drawn to embodiment of a tool box shape vacuum cleaner that allows an user roll vacuum cleaner along surface with telescoping handle and storage space
Group 18: Figures 1A-1D,21 drawn to embodiment of vacuum cleaner that are stacking together different vacuum cleaner embodiments 
Group 19: Figures 1A-1D,23 drawn to embodiment of vacuum cleaner that has first and second portions
Group 21: Figures 1A-1D,25,26 drawn to embodiment of vacuum cleaner that omits second door for secondary debris bin and two battery receptacles
Group 22: Figures 1A-1D,27,28 drawn to embodiment of vacuum cleaner that is different shape and design than previous embodiments ,and the nozzle is removable from the housing
Group 23: Figures 1A-1D, 29 drawn to embodiment of vacuum cleaner that is different shape and design than previous embodiments ,and debris collection chamber is removable
The species are independent or distinct because group 1 is referring to a vacuum cleaner and with a station, group 2 is referring to an embodiment of a handheld vacuum cleaner with a suction nozzle that has nose that can change positions and that can pivot, group 3 is referring to an embodiment of a vacuum cleaner to cleaning small messes, and different design, group 4 is referring to an embodiment of a vacuum cleaner that has a powered base with a brush roll, group 5 is referring to an embodiment of a vacuum cleaner that has a wand portion and wings, group 6 is referring to an embodiment of a vacuum cleaner with omnidirectional castors and telescoping handle, group 7 is referring to an embodiment of a vacuum cleaner with removable collection chamber, group 8 is referring to an embodiment of a vacuum cleaner with tool box design and hose, group 9 is referring to an embodiment of a vacuum cleaner that is received in a holster that can be worn on a hip or belt, holster has ribs and pivotable door, group 10 is referring to an embodiment of a vacuum cleaner capable of mounting power tool, group 11 is referring to a different embodiment different vacuum cleaner that is the shape of tool box with hose, group 12 is referring to an embodiment of vacuum cleaner that includes a first portion that is removable, group 13 is referring to an embodiment of vacuum cleaner that has wheels, power cord, filter and transparent 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723                                                                                                                                                                                            
/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723